Third District Court of Appeal
                                 State of Florida

                             Opinion filed May 6, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-2881
                          Lower Tribunal No. 90-27181 D
                               ________________

                               Charles Stripling,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.

      Charles Stripling, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before WELLS, LAGOA, and LOGUE, JJ.

      PER CURIAM.

      The defendant, Charles Stripling, appeals the trial court’s order denying his

rule 3.850 motion for postconviction relief. We affirm for the reasons expressed in

the trial court’s meticulous, well-reasoned and detailed order.

      Affirmed.